UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                        __________________

                      Nos. 97-41099, 97-41364
                          Summary Calendar
                         __________________



     UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,

                              versus

     FRANK OTTESEN; ET AL.,
                                       Defendants

     KENNETH MASAT,
                                      Defendant-Appellant
         ______________________________________________


     UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee

                              versus

     FRANK OTTESEN; ET AL.,
                                       Defendants

     KENNETH MASAT; MARGARET OTTESON MASAT,
                                      Defendants-Appellants

         ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                          (6:95-CV-528)
         ______________________________________________

                           July 20, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.
PER CURIAM:*

     After repeated efforts to hinder and delay litigation brought

by the United States to recover unpaid taxes and to enforce tax

liens, appellants appeal the judgment of the district court in

favor of the United States.        Appellants also appeal the order of

the district court withdrawing the bankruptcy court reference and

lifting the automatic stay related to appellant Kenneth J. Masat’s

bankruptcy     petition,   which    was   filed   the   day   before    the

Government’s case was set for trial.       We affirm the actions of the

district court for the cogent and compelling reasons set forth in

its September 19, 1997, order.      And, with respect to the claim that

the appellant Margaret Masat has an interest in the fraudulently

conveyed   property   or   nominee-owned    property    pursuant   to   the

community property laws of the State of Texas, we note that such

claim was not raised in the district court, has no support in the

record, and clearly does not constitute plain error.          The appeals

herein are patently frivolous and without merit.

     AFFIRMED.




*
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.